Citation Nr: 0005207	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-20 713	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals' (Board) September 6, 1994, 
decision, denying entitlement to an service connection for 
hypertension and a left eye disability and entitlement to 
increased ratings for psychoneurosis and residuals of a 
gunshot wound.

2.  Whether there was CUE in the Board's January 5, 1999, 
decision, denying entitlement to an effective date earlier 
than November 3, 1992, for the award of service connection 
and compensation for post-traumatic stress disorder (PTSD) 
with depression.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1944 to October 
1945.

This case comes before the Board on motion by the moving 
party alleging CUE in the Board's September 6, 1994, and 
January 5, 1999, decisions.


FINDINGS OF FACT

1.  In September 1994, the Board denied entitlement to 
service connection for hypertension, defective vision of the 
left eye, and entitlement to a rating in excess of 20 percent 
for residuals of a gunshot wound with loss of the right 
testicle and a compensable rating for psychoneurosis.

2.  In January 1999, the Board determined that entitlement to 
an effective date earlier than November 3, 1992, for the 
granting of service connection for PTSD with depression.

3.  The September 1994 and January 1994 determinations each 
were supported by the evidence before the Board at that time, 
and applicable statutory and regulatory provisions in extant 
at that time were correctly applied.


CONCLUSIONS OF LAWS

1.  The Board's September 6, 1994, decision did not contain 
CUE.  38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. 
§§ 20.1400-20.1404 (1999).

2.  The Board's January 5, 1999, decision did not contain 
CUE.  38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. 
§§ 20.1400-20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a decision dated September 6, 1994, the Board denied 
entitlement to service connection for hypertension and 
defective vision of the left eye.  Entitlement to an 
increased rating in excess of 20 percent for residuals of a 
gunshot wound with loss of the right testicle and entitlement 
to a compensable rating for psychoneurosis were also denied.  
In reaching its decision, the Board noted reviewing a 
physical examination conducted shortly before discharge from 
service and private medical outpatient treatment reports.  
Upon reviewing the foregoing evidence, the Board determined 
that the veteran had not presented evidence which would 
establish that his hypertension and left eye disorders were 
related to service or any service-connected disability.  The 
Board cited consideration of 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1993).  The Board also 
found that the veteran had his right testicle removed as a 
result of an in-service gunshot wound and was already in 
receipt of the maximum percentage rating allowable for that 
disability and that the missile passed through the scrotum 
into the pelvic region, causing muscle damage, but no 
evidence of increased disability in function in this regard 
was present, citing consideration of 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.72, 4.73, Part 4, Diagnostic 
Codes 5318 and 7524.  It was also determined that the veteran 
had presented no medical evidence of current impairment 
related to a service-connected psychoneurosis; thus, 
entitlement to an increased rating and the scheduling of a VA 
examination were not warranted.  Law and regulation cited in 
this matter were 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.132, Diagnostic Code 9400 (1993).

At this time, this Board notes that the following evidence 
was of record prior to the September 1994 decision: the 
veteran's service medical records, which are devoid of any 
findings associated with hypertension or a left eye defect; 
an affidavit from the veteran; a September 1946 VA 
examination report, showing normal findings on blood pressure 
testing, visual examination, examination of the veteran's 
gunshot wound, and noting nervous tension; an August 1949 VA 
examination report showing normal findings on general 
examination although noting that the veteran experienced 
difficulty with urination; private treatment reports dated 
from September 1987 to January 1991 from R.K.L., M.D., 
showing assessments of hypertension, gunshot wound to his 
testicle and bladder; and that Inderal or Catapres caused 
hemorrhage of the eye; and a January 1991 Statement of the 
Case showing that an increased was not warranted for the 
service-connected gunshot wound disability because it had not 
resulted in the loss of both testicles and an increase was 
not warranted for the psychoneurosis because there was no 
impairment shown as to the veteran's working ability.  

In February 1998, the veteran filed a motion for 
reconsideration, which was denied in September 1998.  

In a January 5, 1999, decision, the Board determined that 
entitlement to an effective date earlier than November 3, 
1992, for the granting of service connection for PTSD with 
depression was not warranted.  The Board specifically noted 
reviewing correspondence from the veteran received in May 
1990, the veteran's specific claim for PTSD received in 
November 1992 and the February 1995 VA examination and Social 
& Industrial Survey reports.  The Board also acknowledged 
that the veteran had submitted nonmedical materials to 
include police reports, real estate disciplinary proceedings 
and his own and his spouse's statements.

Upon review of the foregoing evidence, the Board reasoned 
that although correspondence from May and October 1990 could 
be considered as a claim for service connection for PTSD, the 
veteran's statements were reasonably considered as claims for 
increased ratings for the service-connected psychoneurosis 
under Diagnostic Code 9400.  Consequently, the RO denied the 
claim of entitlement to a compensable rating for that 
disability.  It was also noted that on November 3, 1992, the 
veteran specifically filed a claim for service connection for 
PTSD and requested that his claims remain in abeyance until 
his appeal had been decided.  After the Board's denial of 
entitlement to a compensable evaluation for psychoneurosis in 
September 1994, the veteran was scheduled for a psychiatric 
evaluation.  Clinical findings in February 1995 revealed the 
presence of PTSD of in-service origin and psychiatric 
symptomatology productive of industrial impairment.  In May 
1995, the RO granted service connection and rated the 
disability as 30 percent disabling, effective November 3, 
1992.  In reaching its decision, the Board considered the 
applicable provisions of 38 U.S.C.A. § 5110, 38 C.F.R. 
§ 3.400, and Part 4, Diagnostic Codes 9400 and 9411.

Specifically, review of the veteran's claims folder, in 
relevant part, includes the following: the veteran's May and 
October 1990 statements noting that he wanted to be re-
evaluated for his disability due to nervousness -past Okinawa 
combat infantry pressure; a May 1990 order revoking the 
veteran's real estate salesperson's license; a June 1990 
report from Coos County Sheriff's Office, showing that the 
veteran was arrested for domestic violence; the veteran's 
PTSD questionnaire and informal claim indicating that he 
wanted to pursue a claim of service connection for PTSD, 
which was received on November 3, 1992; a February 1995 VA 
examination report and Social & Industrial Survey showing 
that the veteran had chronic PTSD and a diagnosis of PTSD 
with depression with GAF 50-60; a March 1995 rating action, 
granting service connection for PTSD, rated at 30 percent, 
effective November 3, 1992; August 1995 and July 1997 
statements from the veteran's spouse; a September 1995 rating 
action, denying entitlement to an earlier effective date; 
medical reports and statements dated from March 1984 to 
December 1997 from various private physicians; February 1997 
and February 1998 VA examination and Social & Industrial 
Survey reports; a March 1998 rating action granting 
entitlement to an increased rating from 30 to 70 percent, 
effective November 7, 1996; an April 1998 claim for a total 
rating based on individual unemployability; an April 1998 
statement from the veteran, in which he stated that he was 
satisfied with his appeal with a June 1998 statement from a 
Decision Review Officer, confirming that the veteran was 
satisfied with the 70 percent rating; a June 1998 statement 
from R.S.G., M.D., showing that he had treated the veteran 
for schizophrenia and other disorders; a July 1998 rating 
action; and numerous statements from the veteran, including a 
November 1998 statement, in which the veteran argued that he 
wrote the VA RO at Portland and told them that he was 
"having post Okinawa combat problems" and in turn requested 
an examination for the disorder.  The veteran then stated 
that he had always had problems and that he should have been 
provided with the opportunity to explain his PTSD dilemma in 
1990, when he initially asked for help.

Regarding the veteran's motion for reconsideration of the 
September 1994 decision, by a March 1999 letter, the Board 
told the veteran that in spite of the denial of the motion 
for reconsideration in September 1998, it would not consider 
the request for reconsideration to be a CUE motion unless he 
indicated otherwise and informed them within 60 days of the 
date of notification.  

In response, the veteran argued that the effective date for 
PTSD should have been the date he was involved in combat.  He 
also stated that he had requested a VA examination earlier 
but VA failed to help him mentally.  In a March 1999 letter, 
the veteran also stated that if the Board had his reviewed 
his employment information from Century 21 Realty, 
Incorporated and the May 1990 letter requesting a VA 
examination, his claim would not have been denied.  The 
veteran explained that the Century 21 document was relevant 
because it illustrated his symptoms associated with PTSD and 
the May 1990 letter is important because he requested a VA 
examination for "post Okinawa front line combat problems."  
The veteran reiterated the aforementioned assertions in an 
April 1999 letter received thereafter, too.  

Criteria

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  38 
U.S.C.A. § 7111(a).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on the Board's own motion or upon request of the 
claimant at any time after the Board decision is made.  38 
U.S.C.A. § 7111(c), (d).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, signed by the moving 
party or that party's representative; include the name of the 
veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; the date of the Board 
decision to which the motion relates; and if the applicable 
decision involves more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth shall be dismissed without prejudice 
to refiling under this subpart.  38 C.F.R. § 20.1404(a).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law that 
when called to the attention of the later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions in extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

Review for a clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  For a Board decisions issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by VA 
not later than 90 days before such record was transferred to 
the Board for reviewing reaching that decision, provided that 
the documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(1)(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following cannot be clear and unmistakable error (1) a 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, a changed diagnosis; (2) a 
disagreement as to how the facts were weighed or evaluated, 
the evaluation of evidence; (3) clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

Analysis

With respect to the Board's September 6, 1994, and January 5, 
1999, decisions, the moving party's CUE claims are denied.  
In each instance, the moving party has failed to allege 
specific contentions of error of fact or law in the decision 
in question.  In fact, the moving party's contentions are no 
more than disagreements as to how the Board weighed the 
evidence in each determination.  

For the September 1994 decision, with regard to the service 
connection claims for hypertension and a left eye disorder, 
the moving party merely maintains that his disorders are 
service related.  He has not alleged that the Board failed to 
consider evidence before it or incorrectly applied laws in 
effect at that time.  In any event, the Board decision shows 
that the evidence before it was reviewed and that applicable 
service connection law and regulation were considered.  

Regarding the claims for increased ratings for the gunshot 
wound of the right testicle and psychoneurosis disabilities, 
the moving party's contentions again amount to no more than 
disagreement with the Board's weighing of the evidence.  The 
Board is cognizant of the moving party's assertions, 
maintaining that he should have been afforded a VA 
examination for his increased rating claims.  However, this 
matter was addressed in the 1994 Board decision.  The Board 
found that upon review of relevant medical evidence, which 
showed essentially normal findings associated with the moving 
party's disabilities, a subsequent examination was not 
warranted.  Also in this case the veteran was told why his 
claim was denied.  See January 1991 statement of the case.  

Under 38 C.F.R. § 3.327(a) the veteran must come forward with 
at least some evidence that there has in fact been a material 
change in his or her disability when the veteran seeks a 
rating increase.  A bald, unsubstantiated claim for an 
increase in disability rating is not evidence of a material 
change in disability and is insufficient to trigger the 
agency's responsibility to request a reexamination.  Glover 
v. West, 185 F. 3d 1328, 1332-1333 (Fed. Cir. 1999).  In the 
1994 Board decision, it was determined that the veteran had 
not presented such evidence.  Thus, the mandates of Section 
3.327(a) were not effectuated.  Id.  Additionally, the fact 
that a VA medical examination was not conducted may not form 
the basis for a CUE claim, because it is premised upon 
speculative findings that were not then of record.  Shockley 
v. West, 11 Vet. App. 208, 213 (1998); Hazan v. Brown, 10 
Vet. App. 511, 523 (1997); see also Elkins v. Brown, 8 Vet. 
App. 391 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
38 C.F.R. § 20.1403(d)(2) (1999) (A breach of the duty to 
assist does not constitute clear and unmistakable error.); 
cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

Regarding the 1994 decision, especially with respect to the 
service connection claims, it is acknowledged that each 
evidentiary item of record before the Board was not 
specifically addressed.  Nonetheless, the moving party has 
not proffered any evidence showing that the Board did not 
examine and consider all of the evidence of record at that 
time.  Additionally, there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties.  See Baldwin v. 
West, 13 Vet. App. 1, 6 (1999), (citing Ashley v. Derwinski, 
2 Vet. App. 307, 308-309 (1992) (citation omitted)).  

Given the aforementioned, with respect to the September 6, 
1994, decision, the Board finds that the moving party's 
current complaints amount to no more than disagreement with 
the weighing of the facts.  The moving party has failed to 
present any basis for a finding of error or indication why 
the results associated with the service connection and 
increased rating claims would have been different but for the 
alleged error.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Regarding the Board's January 1999 decision, once again, 
there are no specific contentions of error of fact or law in 
the decision in question.  The moving party's assertions that 
the May and December 1990 statements should have been 
construed as informal claims for service connection for PTSD 
and that the revocation of his real estate license should 
have been considered are acknowledged.  However, the Board 
points out that in the 1999 decision, the May and October 
1990 documents were addressed.  In that decision, the Board 
explained that although they could be considered as claims 
for service connection for PTSD, the RO reasonably construed 
the moving party's statements as claims for increased ratings 
for the service-connected psychoneurosis under Diagnostic 
Code 9400 and thereafter developed the claim as such.  In 
light of the foregoing coupled with the moving party's 1992 
informal claim which clearly articulated that he wanted to 
pursue a claim of entitlement to service connection for PTSD, 
the Board determined that entitlement to an earlier effective 
date was not warranted.  Because the Board properly 
considered the evidence before it and applied applicable law 
and regulation in extant at that time, the moving party's 
assertions amount to no more than disagreement with the 
Board's weighing of the evidence.  

In this regard, the Board notes that a CUE error must be 
"undebatable."  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Here, 
the Board's 1999 decision, does not present such error.  Id.; 
see also Russell, supra.  It is also noted that the moving 
party's real estate documents were considered by the Board in 
1999.  The Board expressly noted the foregoing evidence in 
its decision.  As such, regarding the Board's January 5, 
1999, decision, the moving party has not set forth any basis 
for a finding of error or any indication why the result of 
the Board's decision would have been different but for the 
alleged error.  

Given the moving party's failure to allege specific 
contentions of error of fact or law, the Board finds that 
there was no CUE in either the September 6, 1994, or January 
5, 1999, decisions.  The motions for CUE are denied. 


ORDER

The motion for revision of the Board's September 6, 1994, 
decision based on CUE is denied.

The motion for revision of the Board's January 5, 1999, 
decision based on CUE is denied.



		
	V. L. Jordan
Member, Board of Veterans' Appeals


 


